Citation Nr: 0803477	
Decision Date: 01/31/08    Archive Date: 02/08/08

DOCKET NO.  05-21 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, 
Georgia


THE ISSUE

Entitlement to compensation under 38 U.S.C.A. § 1151 for 
psychiatric disability, to include a cognitive disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Sarah E. Abraham, Associate Counsel


INTRODUCTION

The veteran had active military service from June 1968 to 
August 1972.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal of a September 2002 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

A review of the record shows that in May 1999, the veteran 
filed a claim for compensation benefits due to her cognitive 
deficits that she claimed was caused by her VA treatment 
October 9 and/or 15, 1997.  The RO denied her claim, in part, 
because she exhibited her claimed disability prior to 1997.  
In response, the veteran identified treatment on February 16, 
1994 as being implicated in her claim.  

The 1994 records show the veteran developed laryngeal 
constriction during a dental procedure on Feb 16, 1994, which 
in the immediate aftermath was evidently thought to be linked 
to a reaction to medication used in the dental procedure.  
She was given oxygen and transferred to the medical intensive 
care unit, where she remained until February 18, 1994.  At 
that time, however, her episode was re-characterized as a 
hyperventilation syndrome.  

The 1997 records show that the veteran was hospitalized from 
3 - 8 October 1997 for a near impacted colon.  Then on 
October 9, 1997 she was seen for an evaluation of stress 
incontinence, during which she had a vasovagal episode, with 
one note indicating a pulse could not be found.  The precise 
sequence of events is not clear, but she apparently recovered 
in the emergency room.  On October 15, 1997, she apparently 
simply had a follow-up to the incontinence issue, and on 
October 24, 1997 she was admitted for planned treatment of 
polynephritis.  While hospitalized she acquired pneumonia and 
ended up being treated for that instead.  She was discharged 
November 5, 1997.  

Although the record shows the veteran's cognitive deficits 
were noted after the aforementioned 1994 and 1997 treatments, 
there is little evidence that addresses the question of 
causation.  (Obviously, the fact that one follows the other 
does not establish the first caused the second.)  In regards 
to the causation question, the evidence includes a March 2002 
statement from a VA physician, that "In 1997 [the veteran] 
had pneumonia with a sepsis and while being treated at a 
government hospital she suffered subsequent brain damage from 
brain anoxia."  

An examination for VA purposes conducted in April 2002 
yielded a similar opinion, that the veteran's cognitive 
deficit was "felt to be secondary to possible hypoxia she 
sustained while she was in the hospital," (referring to the 
October/November 1997 hospitalization).  

In August 2002, another VA examination of the veteran was 
conducted.  This examiner noted that the veteran developed a 
cognitive deficiency after her October 1997 hospitalization, 
but could not identify when it precisely occurred, or its 
exact cause.  

The physician, who provided the March 2002 statement, wrote 
another dated in February 2003.  At the time, he wrote:

There is no doubt that [the veteran] suffered some 
minor cognitive dysfunction possibly as early as 
Feb. 1994, but clearly she was able to work and 
function at a high level as attested by several 
work related awards and commendations during the 
period up to Nov. 1997.  However, it was only after 
her anoxic event and brain injury in Nov. 1997 and 
subsequent major cognitive changes and dysfunction 
as attested by neuropsychological testing that she 
could no longer work at any meaningful level and 
could not hold a responsible position nor even work 
at her computer.  Thus there is no doubt about the 
direct temporal correlation of events in Nov 1997 
and her resulting tragic loss of mental 
functioning.    

Those that link the veteran's cognitive deficit to VA 
treatment, do so based on the conclusion that the veteran had 
an anoxic event or hypoxia while hospitalized from October 24 
to November 5 1997.  The records from this hospitalization 
make no reference to such an event, or if they do, it is 
unclear to a layman where that reference may be found.  Given 
this ambiguity on a fundamental fact, it would be premature 
to award compensation benefits under 38 USCA 1151 based on 
the current evidence.

Nevertheless, the evidence shows the veteran's experienced 
what at least one record described as a laryngeal 
constriction during a dental procedure on Feb 16, 1994, which 
required immediate administration of oxygen.  It also shows 
she experienced a vasovagal episode on October 9, 1997 while 
undergoing treatment at VA, during which time somebody 
reported not being able to find a pulse.  It would seem, 
therefore, she had occasions while undergoing VA treatment 
where she experienced some oxygen deprivation, which 
apparently can result in the onset of cognitive deficit.  
Given this, and the opinions that seem to link the veteran's 
disability to the late October, early November 1997 
hospitalization based on some anoxic event during that time, 
a more focused opinion regarding the onset of the veteran's 
disability, and which addresses fault, if any, on the part of 
those providing the care should be obtained.  

Accordingly, the case is REMANDED for the following action:

1.  Refer the veteran's claim folder for a 
VA examiner's review and opinion.  A 
notation that a thorough records review 
took place should be included the 
examiner's report.  The examiner should be 
requested to determine:

a.  Whether the record shows that the 
veteran experienced an anoxic event or 
hypoxia during her October 24 - 
November 5, 1997 hospitalization.

b.  Whether the veteran's cognitive 
deficit was caused by the February 1994 
episode of laryngeal constriction 
and/or the October 9, 1997 vasovagal 
episode, and/or the October 24 - 
November 5, 1997 hospitalization (if 
there was, in fact, an anoxic event or 
that hypoxia occurred during that 
hospitalization).

c.  If the examiner concludes that the 
onset of the veteran's disability 
occurred (or worsened) while she was 
receiving, or as a consequence of VA 
treatment, s/he should opine as to 
whether there was carelessness, 
negligence, lack of proper skill, error 
in judgment, or a similar instance of 
fault in furnishing the veteran's 
medical treatment.

If the reviewer considers it necessary to 
examine the veteran in order to provide 
the requested response, that should be 
arranged.  The rationale for any opinion 
expressed should be stated in a legible 
report.  

2.  Thereafter, the RO should re-
adjudicate the veteran's claim.  If the 
benefit sought on appeal is not granted, 
the RO should issue the veteran and her 
representative a supplemental statement of 
the case and provide the veteran an 
opportunity to respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate 



action must be handled in an expeditious manner.  See 38 
U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


_________________________________________________
MICHAEL E. KILCOYNE
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).
 
